 21-01138-shl        Doc 4      Filed 06/09/21       Entered 06/09/21 15:41:12        Main Document
                                                   Pg 1 of 1



 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ----------------------------------------------------------x
 In re:                                                    :
                                                           :           Chapter 7
         JEFFREY WINICK,                                   :
                                                           :           Case No. 20-11976 (SHL)
                                    Debtor.                :
 ----------------------------------------------------------x
 UNITED STATES OF AMERICA,                                 :
                                                           :           Adv. Proc. No. 21-01138 (SHL)
                                    Plaintiff,             :
                                                           :
          v.                                               :
                                                           :
 JEFFREY WINICK,                                           :
                                                           :
                                    Defendant.             :
 ----------------------------------------------------------x

                           STIPULATION FOR EXTENSION OF TIME
                          TO RESPOND TO ADVERSARY COMPLAINT

          The parties, by their undersigned counsel, stipulate and agree that defendant Jeffrey Winick

shall have until August 2, 2021 to respond to the complaint filed in the above-captioned adversary

proceeding.

Dated: New York, NY
       June 8, 2021

 AUDREY STRAUSS                                            SCHIFF HARDIN LLP
 United States Attorney for the
 Southern District of New York                             /s/ Steven Wilamowsky
                                                           Steven Wilamowsky
 /s/ Zachary Bannon                                        1185 Avenue of the Americas
 Zachary Bannon                                            Suite 3000
 Assistant United States Attorney                          New York, NY 10036
 86 Chambers Street                                        Tel: (212) 753-5000
 New York, NY 10007                                        Email: swilamowsky@schiffhardin.com
 Tel: (212) 637-2728
 Email: Zachary.Bannon@usdoj.gov
                                                           Counsel for Defendant Jeffrey Winick
 Counsel for Plaintiff United States of America


NY:54645259.1
